Citation Nr: 1543118	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, including service in the Republic of Vietnam from October 1967 to October 1968.  He died in July 2011, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in July 2011.  His death certificate lists his immediate cause of death as liver metastases due to or a consequence of esophageal cancer.  No autopsy was performed.

2.  At the time of his death, the Veteran was service-connected for major depressive disorder, type II diabetes mellitus, residuals of non-Hodgkin's lymphoma status-post radiation treatment, complete loss of taste associated with non-Hodgkin's lymphoma residuals, and chronic laryngitis associated with non-Hodgkin's lymphoma residuals.

3.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran's service-connected residuals of non-Hodgkin's lymphoma status-post radiation treatment materially contributed to his death.




CONCLUSION OF LAW

The criteria for a grant of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1). 

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a). 

A service-connected disability will be considered as the contributory cause of death when that the disability contributed substantially or materially to death, combined to cause death, or aided assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, with debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c). 

The Veteran died in July 2011.  His death certificate lists his immediate cause of death as liver metastases due to or a consequence of esophageal cancer.  No autopsy was performed.

At the time of his death, the Veteran was service-connected for major depressive disorder, type II diabetes mellitus, residuals of non-Hodgkin's lymphoma status-post radiation treatment, complete loss of taste associated with non-Hodgkin's lymphoma residuals, and chronic laryngitis associated with non-Hodgkin's lymphoma residuals.  Simply put, none of the service-connected disabilities are listed as causing or contributing to the Veteran's death on his death certificate.

The Board notes that the Appellant submitted a private medical opinion dated in July 2014 in support of her appeal, and waived initial agency of original jurisdiction (AOJ) consideration of such evidence in accord with 38 C.F.R. § 20.1304(c).  Nothing in the record causes the Board to doubt the qualifications of the private clinician to render a competent medical opinion in this case.  See 38 C.F.R. 
§ 3.159(a)(1).  The clinician, in pertinent part, opined that the Veteran's history of radiation therapy for his service-connected non-Hodgkin's lymphoma at least as likely as not contributed to his esophageal cancer, which caused his demise.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board notes that the private clinician who promulgated the July 2014 opinion was familiar with the Veteran's medical history as the statement accurately notes pertinent details of his medical history.  The Board also notes that the record confirms the Veteran underwent radiation treatment for his non-Hodgkin's lymphoma as such treatment was recognized as part of the service-connected disability.  The July 2014 opinion is not expressed in speculative or equivocal language.  Moreover, the opinion is supported by stated rationale with reference to medical literature and the Veteran's documented medical history.  In addition, no competent medical opinion is of record which explicitly refutes the July 2014 private medical opinion.  Accordingly, the Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

The Board further notes that the law mandates resolving all reasonable doubt in favor of a claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran's service-connected residuals of non-Hodgkin's lymphoma status-post radiation treatment materially contributed to his death.  Therefore, service connection is warranted for the cause of his death.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


